Siendo los únicos errores:
“1. La Corte de Distrito de Humacao erró al declarar con lugar una demanda que no aduce hechos suficientes para determinar una causa de acción. — 2. La sentencia' dictada por la Corte de Distrito de Humacao es contraria a derecho y a las pruebas;” y apareciendo que si bien la demanda es algo ambigua y dudosa y tal vez está sujeta a excepción previa por tal fundamento o a una moción para que se haga más específica, de haberse presentado una n otra, no puede considerarse que es fatalmente defectuosa; y no habiéndose establecido de modo alguno la verdadera existencia del se-gundo error alegado, se confirma la sentencia apelada.